United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1213
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Rashawn Chambers,                       *
also known as Red,                      * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 6, 2005
                                Filed: October 20, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Rashawn Chambers pleaded guilty under Federal Rule of Criminal Procedure
11(c)(1)(C) to conspiring to distribute 50 grams or more of cocaine base, in violation
of 21 U.S.C. § 846, and the district court1 sentenced him to 120 months in prison and
5 years of supervised release. On appeal, his counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967).



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Counsel’s sole argument is that the district court should have sentenced
Chambers to less than 120 months in prison. However, Chambers cannot challenge
this sentence because he expressly agreed to it as part of his plea agreement. See
United States v. Reyes-Contreras, 349 F.3d 524, 525 (8th Cir. 2003) (per curiam);
United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995). Moreover, 120 months
in prison is the statutory minimum for the offense. See 21 U.S.C. § 841(b)(1)(A)(iii).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.
                     ______________________________




                                         -2-